           Case 1:20-cr-00068-APM Document 1-1 Filed 03/09/20 Page 1 of 1




                                     STATEMENT OF FACTS

        On Saturday, March 7, 2020, at approximately 9:10 a.m., Officers Amengual and Anderson
were on patrol in the 1100 block of 17th Street Northeast in Washington, D.C. when they heard the
sound of gunshots nearby. As officers entered the 1000 block of 17th Street Northeast, they observed a
heavy set black male, later identified as Ronald Peterson (Defendant Peterson), walking in the alley
behind 1642 K Street Northeast. As Defendant Peterson saw the officers, he immediately changed
direction and started to run northbound in the alley behind 1011 17th Place Northeast.

       Officer Anderson exited the police vehicle and pursued Defendant Peterson on foot. Officer
Anderson observed Defendant Peterson hiding behind a parked vehicle in the rear of 1019 17th Place
Northeast. Officers gave Defendant Peterson commands and Defendant Peterson walked out of the
backyard and into the alley with his hands raised. Defendant Peterson began to run again, screaming
and running towards his home. Defendant Peterson was detained in front of 1640 L Street Northeast.
Defendant Peterson spontaneously uttered “I found it. I found it in the street” multiple times in the
presence of officers. Officers observed an item inconsistent with human anatomy protruding from
Defendant Peterson’s left lower leg. A firearm was recovered from Defendant Peterson’s left pant leg.
Defendant Peterson was placed under arrest.

        The firearm was determined to be a Lorcin Engineering Co. Inc., model L9mm, 9 millimeter
handgun with a serial number of L061826. When it was recovered, it was loaded with one (1) round
in the chamber and three (3) rounds in a thirteen (13) round capacity magazine.

          Officer Amengual was present for the recovery of the weapon and the arrest of Defendant
Tolson.

        A criminal history check of Defendant Peterson through the National Crime Information
Center confirmed that the defendant has a prior felony conviction in the Superior Court for the District
of Columbia, Criminal Case No. 2016 CF2 17420 for Felon in Possession of a Firearm. The defendant
was sentenced to twenty-four (24) months of incarceration for this conviction. Therefore, the defendant
was aware that this crime is punishable by more than one year.

        There are no firearms or ammunition manufacturers in the District of Columbia, therefore the
firearm and ammunition in this case would have traveled in interstate commerce.



                                               _________________________________
                                               OFFICER ROBERTO AMENGUAL
                                               METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF MARCH, 2020.



                                                       ___________________________________
                                                       ROBIN M. MERIWEATHER
                                                       U.S. MAGISTRATE JUDGE
